Citation Nr: 1208094	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that, as new and material evidence had not been received, the previously denied claim of service connection for a low back disability (which was characterized as a low back injury) would not be reopened.  A RO hearing was held on this claim in October 2007 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing also was held at the RO in April 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2010, the Board reopened the Veteran's previously denied claim of service connection for a low back disability and remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence shows that the Veteran's current low back disability is not related to active service or any incident of service.



CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2004 and in August 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2006 VCAA notice letter and in separate December 2006 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2004 and August 2006 VCAA notice was issued prior to the currently appealed rating decision issued in November 2006; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA notified VA in December 2004 that the Veteran was not in receipt of SSA disability benefits.

The Veteran has contended that he was treated at Methodist Dallas Medical Center for his low back disability.  In response to a request for the Veteran's records, this facility notified VA in December 2004 that it had no records that the Veteran had been treated there.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with a VA examination which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Service Connection

The Veteran contends that he incurred his current low back disability during active service.  He specifically contends that he injured his low back twice during active service when a crane fell on him in separate in-service accidents.  He also specifically contends that he has experienced a low back disability continuously since his in-service accidents.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A low back disability, to include arthritis, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The Board notes initially that, although the Veteran has not contended specifically that in-service herbicide exposure contributed to or caused his low back disability, a review of his service personnel records and service treatment records confirms that he served in-country in Vietnam between July 1968 and August 1969.  Because the Veteran's service personnel records and service treatment records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, as noted elsewhere, a low back disability is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  Thus, the Board finds that service connection for a low back disability based on in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for a low back disability on the basis of in-service aggravation of a pre-service disability.  Although the Veteran has not specifically contended that his low back disability existed prior to service and was aggravated (permanently worsened) by service, the competent evidence (in this case, the Veteran's service treatment records) shows that, at his pre-induction (or enlistment) physical examination in September 1967, he reported a pre-service medical history of "back 'strain' - ligaments get sore but muscles are OK."  The in-service examiner noted that this reported medical history was "very equivocal."  Clinical evaluation of the spine was completely normal, however.  No other relevant clinical findings concerning the Veteran's spine were noted at this examination.  Because a low back disability was not noted at service entrance, and because lay statements alone are insufficient to overcome the presumption of soundness, the Board finds that the Veteran was accepted on to active service in September 1967 in sound condition.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304; see, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition). 

The Veteran's service treatment records show that, on January 26, 1969, he incurred a rule-out fracture of the distal end of the left leg and lacerations to the distal end of the left leg when a crane boom fell on his left ankle.  A battlefield dressing was applied.  The Veteran was sent to the 37th Evacuation Hospital for further treatment

The Veteran was discharged from the 37th Evacuation Hospital on February 7, 1969.  At discharge, it was noted that he had been injured on January 26, 1969, when a crane boom dropped on his left lower leg.  He had sustained 2 lacerations to the left lower leg and a slight crush injury.  The lacerations had been closed.  He also had some difficulty walking.  His hospital course was benign and he recovered full ambulation.  He was discharged to duty.

On February 10, 1969, the Veteran complained of swelling and tenderness.  The lacerations were not fully healed.  He was prescribed elevation and bed rest.

On February 18, 1969, it was noted that the Veteran "fell off a crane."  He had been driving a crane "which rolled over."  He sustained a laceration to the chest on the right side over ribs 8-9 and abrasions to the right arm and right knee.  Physical examination showed marked tenderness on the right side of the chest, increased pressure on his ribs, abrasions of the right arm and right knee, and no fractures noted.  The impression was rule-out fracture of ribs 8-9 on the right side.

At his separation physical examination in August 1969, the Veteran denied any relevant in-service medical history and clinical evaluation of his spine was normal.
  
After service, a private magnetic resonance imaging (MRI) scan of the lumbar spine taken in February 2001 showed central to the left L5-S1 disc herniation with extruded fragment.

On private outpatient treatment in July 2003, the Veteran complained that his back was "still in pain."  Objective examination was completely normal.  The assessment included backache.

On October 1, 2003, the Veteran complained that he had hurt his back.  Objective examination was normal.  The assessment included sacroilitis.  The Veteran subsequently reported on October 15, 2003, that his back was "much better."  The assessment included backache.

Following private x-rays of the Veteran's lumbar spine taken in March 2004, the radiologist's impressions included degenerative joint disease of the lower lumbar spine.

On private outpatient treatment with Joseph M. Tejan, M.D., on April 1, 2004, the Veteran complained of lower back pain.  He denied any history of a fall or trauma.  He reported that his low back pain "has been going on now for about a month."  He recently had retired from his job as a long-term truck driver.  His past medical history was non-contributory.  Dr. Tejan advised the Veteran to return once x-rays were taken.

On private x-rays of the lumbar spine taken on April 2, 2004, the Veteran complained of low back pain.  The radiologist's impression was degenerative disc disease.

On April 15, 2004, Dr. Tejan stated that the Veteran had completed a course of physical therapy and "he tells me that he has no pain."  The Veteran also reported that his back pain had resolved.  X-rays of the back showed degenerative joint disease.  Physical examination showed negative straight leg raising and the Veteran walked without a limp.  The impression was low back pain which had resolved "but he has residual nerve deficit.  This is in the distribution of the L5 and S1."

On private outpatient treatment with Marvin Van Hal, M.D., on April 21, 2004, the Veteran complained of low back pain which had developed "over the past two months."  Dr. Van Hal stated that the Veteran "does not know really how [his low back pain] started."  The Veteran rated his low back pain as 2/10 on a pain scale (with 1/10 being the least pain and 10/10 being the worst pain).  His low back pain worsened on bending and improved with medication.  The Veteran denied all relevant medical history.  Physical examination showed mild discomfort to the low back and towards the right knee on the right side on sitting and supine straight leg raising, and no relevant findings on the left side on straight leg raising.  Range of motion testing of the lumbar spine showed forward flexion of the fingertips to the lower leg, 15 degrees of extension, and an ability to toe and heel walk.  X-rays showed disk space narrowing at L5-S1 with some mild end plate spurring and no spondylolysis or spondylolisthesis.  An MRI scan showed L5-S1 disk protrusion herniation with caudal migration, more prominent on the right side although "some evidence even on the left."  The impressions included lumbar radicular syndrome with disk protrusion herniation at L5-S1.

On VA outpatient treatment in September 2004, the Veteran's complaints included a lumbar spine abnormality.  The diagnoses included a broad-based and right sided disc extrusion at L4-S1 infringing on the S1 nerve.

On private MRI scan of the Veteran's lumbar spine taken in October 2006, his clinical history was bilateral leg pain.  The radiologist's impressions were significant interval improvement at L5/S1 with resolution of bilateral inferiorly extruded disc material which "may be due to desiccation and contraction of the extruded disc material," a very broad posterior disc protrusion or extrusion at L5/S1, more prominent on the left, which indented the anterior aspect of the thecal sac, particularly on the left.

On private consultation with Bala K. Giri, M.D., in November 2006, the Veteran complained of low back pain "radiating to the bilateral lower extremities since 1970."  He also complained this low back pain "has markedly worsened over the past four months.  It is now constant and radiates to the lateral and posterior thigh and calf."  His low back pain was worse on standing and walking.  He rated his low back pain as 7/10 on a pain scale.  Neurological examination showed full orientation, fluent speech, intact cranial nerves, 4/5 motor strength in the bilateral extensor hallicus longus and tibialis anterior but otherwise 5/5 throughout, decreased sensation to light touch and pinprick in the bilateral L5/S1 distribution, an antalgic gait, and difficulty walking on heels and toes bilaterally.  Dr. Giri stated that the Veteran's October 2006 MRI scan had shown a broad-based disc extrusion impinging on the S1 nerve roots bilaterally which was "likely causing" the Veteran's symptoms.  The impression was that the Veteran had symptoms of bilateral lumbosacral radiculopathy, mainly in the L5/S1 distribution.  

The Veteran is not entitled to service connection for a low back disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred his current low back disability during active service, including as a result of in-service low back injuries sustained while operating a crane during active service.  The Board acknowledges that the Veteran was injured following 2 different crane accidents in January and February 1969 during active service.  There is no indication that he injured his low back following either of these in-service accidents, however.  The Board again finds it especially significant that, when he complained of injuries sustained as a result of these in-service accidents, the Veteran did not report - and the in-service examiners who treated him did not indicate - any prior history of a low back disability.  The competent evidence does not support the Veteran's assertions concerning in-service incurrence of a low back disability.  Nor does this evidence support granting service connection for a low back disability on a direct service connection basis.

It appears that, following his service separation in August 1969, the Veteran first was treated for a low back disability when he had a private MRI of the lumbar spine taken in February 2001, or almost 32 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran testified at his April 2010 Board hearing that his initial back injury had occurred when a crane boom fell on top of him while he was working on it in Vietnam.  He also testified that he had been hospitalized for 6 days after this injury and then returned to light duty.  He testified further that he experienced constant low back pain had to sleep on the floor.

In addition to the evidence discussed above, the competent evidence shows that, on private MRI scan of the Veteran's lumbar spine taken in November 2009, his clinical history included low back pain.  It was noted that the MRI findings were similar to the previous MRI findings in October 2006.  The radiologist's impressions were new broad left lateral disc extrusion at L4/L5 causing significant encroachment of the left neural foramen and prominent generalized disc bulge at L5/S1 which appeared contracted slightly relative to the prior study and without significant neural encroachment.

On VA examination in October 2010, the Veteran's complaints included daily back pain which radiated down both lower extremities and in to his feet.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that, while serving in Vietnam as a heavy equipment operator, the crane he was working on fell on his back.  He was hospitalized for several days and then discharged to full duty although "he did have some back pain at the time of discharge."  He also reported that he developed low back pain between 1973 and 1974 and was treated with stretching, heat, and exercises.  He stated that his low back pain had been constant since the 1970's.  He occasionally used a back brace but had not been treated for low back pain by VA.  He denied any surgery, injections, incapacitating episodes, flare-ups, incoordination, or excess fatigue.  He had experienced some lack of endurance which interfered with his former job as a custodian.  He was unable to mow his lawn.  Physical examination showed a normal gait, no tenderness or spasm of the lumbar musculature, an ability to stand on his heels and toes, and negative straight leg raising bilaterally.  Range of motion testing of the lumbar spine showed flexion to 80 degrees with mild pain, extension to 20 degrees with mild pain, 30 degrees of right and left flexion and rotation without pain.  There was no change in range of motion due to any of the DeLuca factors on repetitive range of motion testing.  X-rays showed degenerative joint disease of the lumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to active service.  His rationale was that the Veteran's degenerative joint disease of the lumbar spine was due to the aging process and there was no record of any back injury which could be attributed to service.  The impression was degenerative arthritis of the lumbar spine.

The Board acknowledges the Veteran's assertions and hearing testimony that he incurred a low back disability during active service.  The competent evidence (in this case, VA and private outpatient treatment records and examination reports) does not support these assertions and hearing testimony, however.  The Veteran's service treatment records show only that, although he reported a history of back strain at his pre-induction (or enlistment) physical examination, clinical evaluation of his spine was normal.  The Board already has found that a low back disability did not exist prior to service and was not aggravated by service.  Although the Veteran's service treatment records also show that he was injured following 2 different crane accidents in 1969, these records also show no diagnosis of or treatment for any low back disability during active service, including as a result of any in-service injuries sustained following the 2 crane accidents.  The VA examiner opined in October 2010 that the Veteran's current low back disability (which he characterized as degenerative joint disease of the lumbar spine) was not related to active service and instead was due to the aging process.  This examiner also opined that there was no record that the Veteran had experienced any back injury which could be attributed to service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his low back disability to active service.  In summary, the Board finds that service connection for a low back disability is not warranted.

The Board finally finds that the Veteran is not entitled to service connection for arthritis of the low back.  The competent evidence does not indicate that the Veteran experienced arthritis in the low back at any time during active service or within the first post-service year (i.e., by August 1970) such that service connection for arthritis of the low back is warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (constant low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a low back disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a low back disability in approximately 2001 (a 32-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including left knee and left ankle disabilities in 1969 immediately following his service separation.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the low back.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Dr. Tejan after service in April 2004, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, the Veteran denied any history of back trauma and reported only a 1-month history of low back pain when examined by Dr. Tejan in April 2004.  The Veteran subsequently reported to Dr. Van Hal in April 2004 that he only had a 2-month history of low back pain.  He also admitted to Dr. Van Hal that he did not know how his low back pain had begun.  The Veteran again did not report - and Dr. Van Hal did not indicate - that his low back symptoms had existed since service.  The Veteran reported - for the first time - to Dr. Giri in November 2006 that his low back pain had begun in 1970.   Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for left knee, left ankle, and scar disabilities in August 1969, immediately after his service separation, but did not claim service connection for a low back disability or make any mention of any low back symptomatology.  He did not claim that symptoms of his low back disability began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, and as noted elsewhere, he denied any in-service medical history of back problems at his separation physical examination.  He subsequently reported to Dr. Tejan in April 2004 that he had no history of back trauma.   He reported that his low back pain had begun in approximately February 2004 when seen by Dr. Van Hal later in April 2004.   He also reported to Dr. Giri in November 2006 that his low back pain dated back to 1970.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Having reviewed the Veteran's inconsistent statements concerning the date of onset of his low back disability, the Board finds that the Veteran's assertions regarding an in-service back injury are not credible.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


